DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 6/17/2022 is acknowledged. Applicant has canceled the non-elected claims and added new claims 32-41 depending from claim 1. Accordingly, claims 1-10 and 32-41 will be examined.
Information Disclosure Statement
Applicant’s IDS filed 8/10/2021 has references #1 and #6 lined through as not having been considered by the Examiner. Reference #1, U.S. Patent No. 10,009,300, and Reference #6, D652,977, both appear to be inadvertently submitted by Applicant, as they are irrelevant to the instant application. The Langstroth, U.S. Patent No. 9,300, reference is cited on the PTO-892. While the Examiner does not consider Langstroth to be pertinent to Applicant’s invention, it appears to have been intended to be submitted by Applicant on the IDS.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “are provided” in line 2 should be deleted as being implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 7-9 and 33 are objected to because of the following informalities:  “comprises deflectable” in claim 7, line 2 should be amended to recite –comprises a deflectable--; “enclosure a space” in claim 8, line 2 should be –enclosure, a space--; “last” in claim 9, line 4 should be –least--; and “the sidepieces” in claim 33, line 1 should be –the side pieces--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mounting mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s Specification discloses “a mounting mechanism” as being, for example, a hook or claps, “though other mechanisms adapted to releasably mount a comb frame 20 to rod 34 can be used.” See Spec. at paragraphs [0012] and [0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 32-36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 39 recite “honeycomb” and “honey comb,” respectively, both in line 3, rendering the claims indefinite because it is unclear as to whether the recited “honey[ ]comb” is distinct from the honeycomb previously recited in claim 1.
Claim 32 recites the limitation "the at least one mounting mechanism" in line 5.  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no antecedent basis for more than one mounting mechanism.
Re Claim 35, is unclear as to whether “a mounting mechanism” in line 2 refers to the same or a distinct mounting mechanism as that previously recited in claim 1. As Applicant’s invention is best understood, “a mounting mechanism” in claim 35 will be interpreted as referring to the same mounting mechanism as in claim 1. Claim 35 additionally recites the term of approximation “substantially” in line 2, rendering the claim indefinite because the term has not been defined in Applicant’s Specification in a manner that would have apprised an ordinarily skilled artisan at the time of Applicant’s invention of the metes and bounds of the term. Accordingly, it is unclear as to what would be considered to meet the “substantially” limitation, versus not “substantially.”
Claims 33, 34, 36, and 37 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10, 32, 34-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al., U.S. Patent No. 117,815 (hereinafter Reeve), in view of Rohm, U.S. Patent No. 107,548.
Re Claim 1, Reeve teaches a beehive comprising:
A housing (A; see top figure and column 1, lines 21-24 (hereinafter of the form 1:21-24));
At least one enclosure (D) in the housing (see figures 1, 1:24-34, and 2:11-19), the at least one enclosure having an internal cavity (internal cavity of D housing E; see id. and 2:19-20) having a top (top of D; see figures), a bottom (bottom of D, or bottom formed by d, d’; see id. and 2:15-17), and sides (sides of D; see figures); and
A plurality of comb frames (E; see bottom right figure and 2:19-26) adapted to receive brood comb or honeycomb. See id., noting also that “comb frame” as described by Reeve is a term of art for a structure that receives combs, either brood or honey; note also that Reeve teaches “honey-boxes” and “making honey,” thereby implying honeycomb.
Reeve does not expressly teach at least one elongated rod as claimed or each of the comb frames having a mounting mechanism as claimed.
Rohm, similarly directed to a beehive comprising at least one enclosure (A; see figure 1 and page 1, column 1, lines 38-52 (hereinafter of the form 1:1:38-52)) having an internal cavity (internal cavity of A holding D; see figure 1) having a top, a bottom, and sides (see id.), teaches that it is known in the art to have at least one elongated rod (C; see figure 2 and 1:2:9-18) extending horizontally between two of the sides of the internal cavity of the at least one enclosure (see id. and figure 1); and a plurality of comb frames (D; see figures 1 and 2 and 1:2:30-39) adapted to receive brood comb or honeycomb (see id., noting also that “comb-frames” as described by Rohm is a term of art for a structure that receives combs, either brood or honey; note also that Rohm teaches “enable[ing] the bees to secure or furnish a large quantity of honey,” thereby implying honeycombs), each of the plurality of comb frames having a mounting mechanism (d; see figure 2 and 1:2:40-44) adapted to releasably engage the at least one elongated rod. See id.; a “hook[ ]” is an attachment means for releasably engaging, and Rohm describes the frames a being “removable.”
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Reeve to have at least one elongated rod extending horizontally between two of the sides of the internal cavity of the at least one enclosure, and each of the plurality of comb frames to have a mounting mechanism adapted to releasably engage the at least one elongated rod, both as taught by Rohm, in order to facilitate removal of the frames from the hive (see Rohm at 1:2:9-18 and 1:2:40-44), for example for maintenance, inspection, replacement, or harvesting of honey.
Re Claim 2, Reeve as modified by Rohm teaches that the mounting mechanism comprises at least one hook. See Rohm at 1:2:40-44.
Re Claim 3, Reeve as modified by Rohm teaches that each of the plurality of comb frames vertically extends from the at least one elongated rod when releasably engaged to the at least one elongated rod. See Rohm at figures 1 and 2 and 1:2:40-44; Reeve at bottom right figure.
Re Claim 4, Reeve as modified by Rohm teaches that the at least one enclosure comprises a plurality of enclosures. See Reeve at figures and 1:1:24-34.
Re Claim 5, Reeve as modified by Rohm teaches that the plurality of enclosures comprises at least 4 enclosures. See id.
Re Claim 6, Reeve as modified by Rohm teaches that the beehive further comprises at least one aperture (see Reeve at bottom left figure and 1:2:26-30) communicating between at least two of the plurality of enclosures. See id.
Re Claim 7, Reeve as modified by Rohm teaches that the beehive further comprises a deflectable cover (Reeve a3; see Reeve at top figure and 1:1:34-39) on at least one aperture (Reeve a5). See id. Applicant is advised that in the event claim 7 is modified to depend from claim 6, which also recites “at least one aperture,” claim 7 would be rendered obvious by the combination of Reeve, Rohm, and Truxal, U.S. Patent No. 230,448, for example.
Re Claim 10, Reeve as modified by Rohm teaches that the at least one elongated rod comprises a metallic rod. See Rohm at 1:2:9-18.
Re Claim 32, Reeve as modified by Rohm teaches that at least one of the plurality of comb frames comprises: a top bar (Rohm two angled top bars, see figure 2; Reeve top bar illustrated in bottom right figure); two side pieces (Rohm two vertical side bars; see figures 1 and 2) extending from opposing ends of the top bar (see id.); and the at least one mounting mechanism attached to the top bar (see Rohm at figure 2 and 1:2:40-44), the at least one mounting mechanism adapted to releasably engage the at least one elongated rod. See id.; a “hook[ ]” is an attachment means for releasably engaging, and Rohm describes the frames a being “removable.”
Re Claim 34, Reeve as modified by Rohm teaches that the at least one mounting mechanism of the at least one of the plurality of comb frames is attached between ends of the top bar. See Rohm at figure 2.
Re Claim 35, Reeve as modified by Rohm teaches that the at least one mounting mechanism comprises a mounting mechanism (Rohm d; see id. and Rohm at 1:2:40-44) positioned substantially equally distant from the ends of the top bar. See id.
Re Claim 36, Reeve as modified by Rohm teaches that the at least one mounting mechanism of the at least one of the plurality of comb frames comprises at least one hook. See Rohm at 1:2:40-44.
Re Claim 37, Reeve as modified by Rohm teaches that the at least one mounting mechanism comprises at least one hook (see id.), but not expressly of metal.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one hook of Reeve as modified by Rohm to be at least one metal hook a well-known, conventional material also used for the at least one elongated rod of Reeve as modified by Rohm (see Rohm at 1:2:9-18), in order to improve the strength and durability of the hook. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 40, Reeve as modified by Rohm teaches that the housing comprises a open side (see Reeve at top figure; Rohm at figure 1) having one or more removable covers or doors (Reeve B; Rohm a, a1). See Reeve at top figure and 1:21-24; Rohm at figure 1 and 1:1:38-52.
Claim(s) 8, 9, 33, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeve and Rohm as applied to claims 1 and 32 above, and further in view of Hendrick, U.S. Patent No. 69,431.
Re Claim 8, Reeve as modified by Rohm does not expressly teach whether when the comb frames are mounted in the at least one enclosure, a space is provided as claimed.
Hendrick, similarly directed to a beehive comprising at least one enclosure (A; see figures 1 and 2) having an internal cavity (internal cavity of A holding E, E’; see figure 3) having a top, a bottom (formed by A’; see id.), and sides (see id.); and a plurality of comb frames (E, E’; see id., 1:32, and 2:14-17) adapted to receive brood comb or honeycomb (see id.), teaches that it is known in the art that when the plurality of comb frames are mounted in the at least one enclosure, a space is provided between the plurality of comb frames and the bottom of the at least one enclosure. See figures 3 and 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Reeve as modified by Rohm such that when the plurality of comb frames are mounted in the at least one enclosure, a space is provided between the plurality of comb frames and the bottom of the at least one enclosure, as taught by Hendrick, in order to provide space for passage of bees into and out of the hive without causing traffic jams.
Re Claim 9, Reeve as modified by Rohm does not expressly teach whether at least one of the plurality of comb frames comprises an open bottom.
Hendrick again teaches that at least one of the plurality of comb frames comprises an open bottom (see figures 3 and 5, noting that the frame side bars extend below f, f’ and have free distal ends forming an open bottom; see also 1:32-46), and wherein the open bottom of the at least one of the plurality of comb frames allows honeycomb to extend into the space between the plurality of comb frames and the bottom of the at least one enclosure. See Hendrick at figures 3 and 5; bees naturally form honeycombs where there is free space larger than a bee space (see figure 3 and 1:40-43, noting that the space below E, E’ is much larger than the bee space provided between adjacent E, E’), and the open bottoms of the frames of Hendrick would allow honeycomb to extend between the frames and the enclosure bottom.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Reeve as modified by Rohm to have at least one of the plurality of comb frames comprise an open bottom, and wherein the open bottom of the at least one of the plurality of comb frames allows honeycomb to extend into the space between the plurality of comb frames and the bottom of the at least one enclosure, as taught by Hendrick, in order to provide free space for the bees to build natural honeycombs for their improved comfort, and to allow the bees to selectively build brood combs or honeycombs depending on the needs of the colony.
Re Claim 33, Reeve as modified by Rohm does not expressly teach whether the side pieces of the at least one of the plurality of comb frames comprise distal ends defining an open bottom.
Hendrick, similarly directed to a beehive comprising at least one enclosure (A; see figures 1 and 2) having an internal cavity (internal cavity of A holding E, E’; see figure 3) having a top, a bottom (formed by A’; see id.), and sides (see id.); and a plurality of comb frames (E, E’; see id., 1:32, and 2:14-17) adapted to receive brood comb or honeycomb (see id.); wherein at least one of the comb frames comprises a top bar (“top bar”; see figures 3 and 5 and 1:32-40) and two side pieces (side bars of E; see figures 3 and 5) extending from opposing ends of the top bar (see id.), teaches that it is known in the art to have the side pieces comprise distal ends (distal bottom ends of the side bars) defining an open bottom. See figures 3 and 5, noting that the frame side bars extend below f, f’ and have free distal ends forming an open bottom; see also 1:32-46.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the side pieces of Reeve as modified by Rohm to comprise distal ends defining an open bottom, as taught by Hendrick, in order to provide free space for the bees to build natural honeycombs for their improved comfort, and to allow the bees to selectively build brood combs or honeycombs depending on the needs of the colony.
Re Claim 38, Reeve as modified by Rohm does not expressly teach whether a bottom of at least one of the plurality of comb frames is spaced from the bottom of the at least one enclosure.
Hendrick, similarly directed to a beehive comprising at least one enclosure (A; see figures 1 and 2) having an internal cavity (internal cavity of A holding E, E’; see figure 3) having a top, a bottom (formed by A’; see id.), and sides (see id.); and a plurality of comb frames (E, E’; see id., 1:32, and 2:14-17) adapted to receive brood comb or honeycomb (see id.), teaches that it is known in the art to have a bottom (distal lowest free ends of E, E’) of at least one of the plurality of frames be spaced from the bottom of the at least one enclosure. See figures 3 and 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Reeve as modified by Rohm to have a bottom of at least one of the plurality of comb frames is spaced from the bottom of the at least one enclosure, as taught by Hendrick, in order to provide space for passage of bees into and out of the hive without causing traffic jams.
Re Claim 39, Reeve as modified by Rohm and Hendrick teaches that the spacing of the bottom of the at least one of the plurality of comb frames from the bottom of the at least one enclosure allows honey comb to form below the bottom of the at least one of the plurality of comb frames. See Hendrick at figures 3 and 5; bees naturally form honeycombs where there is free space larger than a bee space (see figure 3 and 1:40-43, noting that the space below E, E’ is much larger than the bee space provided between adjacent E, E’), and accordingly, the bees would be allowed to build honeycomb below the bottoms of the frames.
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeve and Rohm as applied to claim 1 above, and further in view of Jordan, U.S. Patent No. 1,211,587.
Re Claim 41, Reeve as modified by Rohm does not expressly teach whether the housing comprises a flexible barrier over an open side.
Jordan, similarly directed to a beehive comprising a housing (1) and a plurality of comb frames (10, 11; see figure 1 and 1:47-60) adapted to receive brood comb or honeycomb (see id.), teaches that it is known in the art for the housing to comprise a flexible barrier (16; see 1:68-71) over an open side. See id. and figures 1 and 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the housing of Reeve as modified by Rohm to further comprise a flexible barrier over an open side, as taught by Jordan, in order to have the enclosures be more open to facilitate ingress or egress of smoke into the beehive for directing the movement of the bees. See Jordan at figures 1 and 2 and 1:93-99.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642